Appeal reinstated and order entered October 13, 2021




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00427-CV
                                 ____________

IN THE INTEREST OF C.U.D., S.L.D., A/K/A S.D., J.P.J.D., K.K.J.D., AND
                    A.E.D., II, CHILDREN


                    On Appeal from the 308th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-37155


                                     ORDER

      This is an appeal from a judgment terminating the parental rights of
appellant, R.J. On October 5, 2021, this court abated the appeal and directed the
trial court to clarify whether appellant desired to prosecute this appeal and was
entitled to appointed counsel for it, as well as to appoint appellate counsel for
appellant if necessary. The trial court subsequently noted Angela Ellis has been
appointed counsel for appellant. Accordingly, this court reinstates this appeal and
directs appellant to file her brief in this appeal by November 2, 2021.

                                      PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Hassan and Poissant.